Citation Nr: 0008428	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-17 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for allergic 
rhinitis/sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1969 to March 
1994, including a tour in the Southwest Asia Theater during 
the Persian Gulf War from August 16, 1990, to April 4, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions in March 1996 and in November 1996 
that denied service connection for sinus infection due to an 
undiagnosed illness of the Persian Gulf War.  The veteran 
submitted notices of disagreement in December 1996 and in 
September 1997, and the RO issued a statement of the case in 
October 1998.  The veteran submitted a substantive appeal in 
November 1998.


FINDING OF FACT

Allergic rhinitis/sinusitis had its onset in service.


CONCLUSION OF LAW

Allergic rhinitis/sinusitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had more than 25 years of active service from 
January 1969 to March 1994, including service in the 
Southwest Asia Theater.  Service department records show that 
she participated in Operation Desert Shield/Storm, and was 
awarded the following service medals, among others:  the 
Combat Action Ribbon, the Southwest Asia Service Medal, and 
the Kuwait Liberation Medal.

Service medical records of the veteran's treatment in 
September 1972 show that the veteran complained of cold and 
congestion, and that the examiner noted tenderness over the 
left frontal sinus.  X-rays showed haziness of the left 
frontal sinus.

Service medical records of the veteran's treatment in 
November 1974 note the examiner's assessment of sinobronchial 
syndrome, versus viral upper respiratory infection.

Service medical records of the veteran's treatment in April 
and in June 1985 note nasal congestion and postnasal drip.  
On a "Report of Medical History" completed by the veteran 
for reenlistment in June 1987, the veteran reported 
sinusitis.

Service medical records of the veteran's treatment in May 
1989 show sinus congestion.  The veteran complained of left 
frontal sinus tenderness.  The examiner noted minimal left 
maxillary mucosal sinus congestion, as maybe seen in 
sinusitis.

Service medical records at the time of the veteran's 
examination for separation from service in February 1993 
report normal sinuses.

VA outpatient records show that the veteran was treated 
shortly after service-within thirteen months of discharge-
in April 1995.  The veteran reported that she came in for a 
Persian Gulf War examination.  The veteran denied symptoms of 
Persian Gulf War syndrome, but she wanted to be part of the 
registry.  The veteran complained of allergic rhinitis 
symptoms that she had been experiencing for years during 
weather changes.  The veteran also reported that she had been 
taking over-the-counter medications without relief.  The 
examiner noted tenderness of the maxillary sinus, nasal 
turbinates hypertrophied with watery catarrh, and clear 
posterior pharyngeal drainage.  The assessment was allergic 
rhinitis.  Records show that the veteran returned for 
treatment within one week due to complaints of persistent 
allergic rhinitis with left-sided headaches.  The assessment 
was allergic rhinitis with upper respiratory infection.

Records show that the veteran underwent a VA examination in 
May 1995.  The veteran stated that she had always had sinus 
problems.  She also reported that her sinus problems were 
kept under control in the military by medications.  The 
veteran estimated having episodes of sinus problems about 
once a year, but that this year she had not been able to 
control her sinus problems.  She reported that she would get 
up in the morning and would feel her sinuses draining, and 
headaches would start about 9 a.m.  The veteran reported 
being real sick for two weeks, and missing several days of 
work.  The veteran reported symptoms of rhinorrhea and watery 
eyes; no allergy tests were done.  The veteran also reported 
taking over-the-counter medications for sinusitis.  Records 
show that the examiner did not have access to the veteran's 
claims folder.  Upon examination, the veteran's oropharynx 
and nasal pharynx were unremarkable.  The veteran appeared to 
be a little congested, but there was no rhinorrhea.  The 
sinuses transilluminated nicely, and were not tender to 
palpation.  It was a negative examination.  X-rays of the 
paranasal sinuses were normal; an incidental note was made of 
a metallic wire artifact which appeared in some films.  The 
veteran was diagnosed with subjective history of chronic 
sinusitis, but no clinical or radiographic findings.

The veteran underwent a Persian Gulf War examination in 
October 1995.  Records show that the veteran returned from 
the Persian Gulf in April 1991.  The veteran reported having 
had one big sinus episode last year.  The examiner noted her 
nares were patent.

Records show that the veteran underwent VA examination in 
April 1996.  She reported chronic sinus problems, but was not 
examined for these.
 
Other post-service medical records in the claims folder show 
a continuity of treatment for allergic rhinitis from 1996 to 
1998.  X-rays of the veteran's sinuses taken in June 1997 and 
March 1998 revealed no definite sinus disease.

On VA examination in March 1998 the veteran gave a long 
history of allergic rhinitis/sinusitis beginning in service 
and aggravated in Southwest Asia by oil fires.  Since then, 
she reported, she had had almost constant nasal congestion, 
pain, stuffiness, coryza, and post-nasal drip.  She had been 
treated frequently in the last year, even with antibiotics, 
but symptoms would recur shortly after discontinuation of 
treatment.  The diagnosis was allergic rhinitis/sinusitis 
with frequent sinus infections, x-rays normal.

Statements of the veteran in the claims folder are to the 
effect that she was assigned to a combat regiment in 
Operation Desert Storm, and that her unit constantly moved 
from one location to another around oil fires.  The veteran 
also stated that she did not begin to have serious sinus 
problems until returning from Operation Desert Storm, and 
that her worst attack was in April 1995.
   
B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (1999).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In this case, VA would have to demonstrate that the veteran's 
sinus problems or allergic rhinitis clearly and unmistakably 
pre-existed service based on all relevant evidence of record.  
Crowe v. Brown, 7 Vet. App. 238 (1994).

In this case, the evidence of record reflects that the 
veteran was first treated for sinus problems in service in 
September 1972.  While the veteran did report in 1995 that 
she had always had sinus problems and that her sinus problems 
were kept under control by medications during military 
service, there was no reference made by the veteran to any 
pre-service examination or diagnosis by a competent medical 
professional of any sinus problems or of allergic rhinitis.  
Neither service medical records nor post-service medical 
records reflect any history of sinus problems or of allergic 
rhinitis prior to the veteran's entering military service.  A 
determination of the existence of a pre-existing condition 
must be supported by contemporaneous evidence or recorded 
history in the record, which provide a sufficient factual 
predicate to support a medical opinion.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  Here, there is no discernible 
evidence of record in support of a finding that the veteran's 
sinus problems or allergic rhinitis pre-existed military 
service.  Accordingly, the Board finds that the evidence does 
not clearly and unmistakably show that the veteran's sinus 
problems or allergic rhinitis existed prior to entry into 
service.  38 C.F.R. § 3.304(b)(2); Doran v. Brown, 6 Vet. 
App. 283, 286 (1994); see also Gahman v. West, 13 Vet. 
App. 148 (1999).  Thus, the presumption of soundness is not 
rebutted, and the Board presumes the veteran to have been in 
sound condition at the time of entry in January 1969.  Parker 
v. Derwinski, 1 Vet. App. 522 (1991).

Statements of the veteran in the claims folder are to the 
effect that her sinus problems began in service and worsened 
during and after her assignment in Operation Desert Storm to 
locations near oil fires.  Service department records show 
that the veteran was awarded the Combat Action Ribbon, the 
Southwest Asia Service Medal, and the Kuwait Liberation 
Medal, among others.  The Combat Action Ribbon is an award 
that denotes the veteran's individual participation in 
combat.  Because the veteran is considered a combat veteran, 
her statements concerning a worsening of her sinus problems 
during and after Operation Desert Storm are accepted as 
correct in the absence of evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in 38 C.F.R. § 3.317(b), provided that 
such disability became manifest either during active service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001.  For purposes of this 
regulation,

signs or symptoms which may be 
manifestations of undiagnosed illness 
include, but are not limited to:  
(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
and lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss (13) menstrual 
disorders.

38 U.S.C.A. §§ 1113, 1117, 1118 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.317 (1999).

The Board notes, however, that the provisions of 38 U.S.C.A. 
§ 1117 regarding the presumption of service connection for 
various undiagnosed illnesses are inapplicable to the 
veteran's claim, as the evidence indicates that the veteran 
has a diagnosis of allergic rhinitis/sinusitis; nor are these 
provisions applicable to service connection based on 
aggravation of diseases.

Diseases of allergic etiology, including 
bronchial asthma and urticaria, may not 
be disposed of routinely for compensation 
purposes as constitutional or 
developmental abnormalities.  Service 
connection must be determined on the 
evidence as to existence prior to 
enlistment and, if so existent, a 
comparative study must be made of its 
severity at enlistment and subsequently.  
Increase in the degree of disability 
during service may not be disposed of 
routinely as natural progress nor as due 
to the inherent nature of the disease.  
Seasonal and other acute allergic 
manifestations subsiding on the absence 
of or removal of the allergen are 
generally to be regarded as acute 
diseases, healing without residuals.  The 
determination as to service incurrence or 
aggravation must be on the whole 
evidentiary showing.

38 C.F.R. § 3.380 (1999).

As noted above, there is no competent medical evidence that 
the veteran's sinus problems or allergic rhinitis pre-existed 
military service. The veteran was first treated for sinus 
problems in 1972 while in service, and then again in 1974, 
1985, and 1989.  Post-service medical records show evidence 
of treatment for allergic rhinitis shortly after service-
within thirteen months of discharge, and fairly continuous 
treatment for allergic rhinitis/sinusitis from 1996 to 1998.  
Records in the claims folder reflect a diagnosis of allergic 
rhinitis/sinusitis.

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of several 
episodes of the symptoms now identified as allergic 
rhinitis/sinusitis.  The veteran's statements as to 
continuing symptoms are credible.  Hence, the Board finds 
that the evidence favors her claim for service connection for 
allergic rhinitis/sinusitis.


ORDER

Service connection for allergic rhinitis/sinusitis is 
granted.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


